DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2020 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onohara (US 2015/0210308).
Onohara discloses a damper structure provided in a steering wheel of a vehicle to damp vibration of the steering wheel using an airbag module serving as a mass damper, the damper structure comprising: a plate member (11) which is provided to be spaced apart from and face the steering wheel and adapted for attachment of the airbag 
Re claim 2, a clearance set in association with the ring (61) between an outer peripheral surface of the elastic member (64) and an inner peripheral surface of the insulator (6) to allow the elastic member (64) to be elastically deformed only in a predetermined amount in the direction along the wheel surface in accordance with the oscillation of the connector (see ¶45); a holding portion (61i) provided at a position in the insulator (6) at which the clearance is absent to hold the elastic member (64) with respect to the insulator (6); a plurality of notched portions (111a) formed around the insertion hole (111) of the plate member (11) extending outwardly from the insertion hole (see Fig 2); a restricted portion (6c) provided around an outer periphery of the insulator (6) so as to be inserted into the notched portions (111a) and movable in the notched portions (111a) as the insulator (6) is operated to rotate in a peripheral direction in the insertion hole (111) until movement of the restricted portions (6c) is restricted by the plate member (11); and an engagement portion provided around the outer periphery of the insulator so as to be adjacent to the restricted portions and removably engaged with the notched portions in response to the restriction of the movement of the restricted portions to fix the insulator to the plate member.
Re claim 3, the plate member (11) is a horn plate (see Fig 1).
Re claim 4, the spring (7) is a horn spring (see Fig 1).
Re claim 5, the holding portion (61i) is a protruding portion provided at the insulator (6) so as to fit into a depressed portion formed on an inner peripheral side of the elastic member (64).
Re claim 6, the ring (61) is integrally formed with the elastic member (64).
Re claim 7, a plurality of the damper structures are provided for connection with the steering wheel (see Fig 1).
Re claim 8, Onohara discloses a damper structure provided in a steering wheel of a vehicle to damp vibration of the steering wheel using an airbag module serving as a mass damper, the damper structure comprising: a plate member (11) which is provided to be spaced apart from and face the steering wheel and adapted for attachment of the airbag module (22); an insertion hole (111) formed in the plate member (11); a hollow cylindrical insulator (6) inserted through the insertion hole (111) and attached to the plate member (11); a connector (4) inserted into the insulator (6) such that a gap (see ¶39) is formed there around to enable an oscillation at least in a direction along a wheel surface of the steering wheel by a vibration of the steering wheel (see Fig 1); an elastic member (64) formed to have a hollow cylindrical shape and provided in the insulator (6) so as to surround the connector (4); a ring (61) provided around an inner periphery of the elastic member (64) affixed to the elastic member (64), the ring (61) being in slidable contact with an outer periphery of the connector (4) to transmit the oscillation of the connector (4) to the elastic member (64); a clearance set formed of an annular gap (there is a gap between the 61 and 64, which allows 64 to deform, see Fig 8A) between an outer peripheral surface of the elastic member (64) and an inner peripheral surface of the insulator (6) to allow the elastic member (64) to be elastically deformed only in a predetermined amount in the direction along the wheel surface in accordance with the oscillation of the connector (see ¶45); a disk-shaped stopper (62) provided around an end of the connector (4) so as to face the elastic member (64); and a spring (7) provided between the insulator (6) and the steering wheel to resiliently bias the elastic member (64) of the insulator (6) so as to bring the elastic member (64) into pressure contact with the stopper (62).
Response to Arguments
Some further comments regarding the applicant’s remarks are deemed appropriate.
The applicant argues the Onohara reference fails to meet the limitations of the claims because it fails to disclose a space between the elastic and the connector.  Figure 8A shows there is a space between the connector (4) and the elastic member (64), which allows 64 to deform.  The applicant further argued “Accordingly, Onohara does not disclose or teach the spaced distance between the elastic member and the connector because the ring in Onohara is fully filled between the elastic member and the connector along the direction of the wheel surface.”  There is no limitation in the claim to preclude the space not to be filled, the claim only requires there be a space between the elastic member and the connector.  The Onohara reference further shows in Figure 8A, a ring (61) provided to protrude from an inner periphery of the elastic member (64) such that the ring (61) is provided between the elastic member (64) and the connector (4), and the inner peripheral surface of the elastic member (64) is spaced at a distance from the outer peripheral surface of the connector (4) in the direction along the wheel surface.
The applicant also argues the Onohara reference fails to disclose “a clearance set formed of an annular gap between an outer peripheral surface of the elastic member and an inner peripheral surface of the insulator to allow the elastic member to be elastically deformed only in a predetermined amount in the direction along the wheel surface in accordance with the oscillation of the connector.  Figure 8 shows there is a gap between the 6 and 64, which allows 64 to deform.  There is a gap between any two elements to some degree.
Applicant’s remarks have been accorded due consideration, however, they are not deemed fully persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656